Case 1:18-cv-00495-MSM-PAS Document 38 Filed 12/23/19 Page 1 of 3 PageID #: 827



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


 HENRY SALAZAR,

                Plaintiff,

 v.                                                   C.A. No. 1:18-cv-00495-WES-PAS

 SELENE FINANCE, LP; U.S. BANK
 NATIONAL ASSOCIATION AS LEGAL TITLE
 TRUSTEE FOR BCAT 2016-18TT; and PEDRO
 TAVERAS,

                Defendants.


      SELENE FINANCE LP AND U.S. BANK, AS TRUSTEE’S MOTION TO EXTEND
                  DEADLINE TO FILE REPLY MEMORANDUM

        Pursuant to Fed. R. Civ. P. 6(b), Defendants Selene Finance LP and U.S. Bank National

 Association as Legal Title Trustee for BCAT 2016-18TT (“Defendants”) request a two-week

 extension of time to file a reply memorandum in support of the Defendants’ Motion to Dismiss.

        The Defendants filed their Motion to Dismiss on October 10, 2019. (ECF No. 35.)

 Plaintiff Henry Salazar (“Plaintiff”) filed a Motion to Extend the deadline to respond to

 November 25, 2019, which the Court granted by order dated October 23, 2019. The Court

 conditionally dismissed the case after Plaintiff failed to file an opposition by November 25, 2019

 and provided Plaintiff up to December 16, 2019 to file an opposition.

        Plaintiff filed an opposition to the Motion to Dismiss on December 16, 2019. (ECF No.

 37). Plaintiff’s opposition is 53 pages long, and there are issues he raises that warrant a reply

 from Defendants. L.R. D.R.I. 7(a)(4) requires the submission of reply memorandum within 7

 days of Plaintiff’s opposition. Given the complexity of issues to brief on reply, the Defendants

 request an additional 2 weeks, or up to and including January 6, 2020, to submit a reply



                                                                                   1012775\304889830.v1
Case 1:18-cv-00495-MSM-PAS Document 38 Filed 12/23/19 Page 2 of 3 PageID #: 828



 memorandum. The extended time will not prejudice the Plaintiff and should not otherwise delay

 adjudication of this matter.

          WHEREFORE, Selene Finance LP and U.S. Bank National Association, not in its

 individual capacity , but solely as Legal Title Trustee for BCAT 2016-18TT respectfully request

 a two-week extension of their deadline to file a reply in support of their motion to dismiss

 Plaintiff’s complaint.

                                                    Respectfully submitted,

                                                    SELENE FINANCE LP; AND U.S. BANK
                                                    NATIONAL ASSOCIATION, NOT IN ITS
                                                    INDIVIDUAL CAPACITY, BUT SOLELY
                                                    AS LEGAL TITLE TRUSTEE FOR BCAT
                                                    2016-18TT,

                                                    By Their Attorneys,


                                                    /s/ Samuel C. Bodurtha
                                                    Samuel C. Bodurtha, Bar No. 7075
                                                    Ethan Z. Tieger, Bar No. 9308
                                                    HINSHAW & CULBERTSON LLP
                                                    56 Exchange Terrace, Suite 5
                                                    Providence, RI 02903
                                                    Telephone: (401) 751-0842
                                                    Facsimile: (401) 751-0072
                                                    sbodurtha@hinshawlaw.com
                                                    etieger@hinshawlaw.com

 Dated:      December 23, 2019




                                               2
                                                                                1012775\304889830.v1
Case 1:18-cv-00495-MSM-PAS Document 38 Filed 12/23/19 Page 3 of 3 PageID #: 829



                                 CERTIFICATE OF SERVICE

         I, Samuel C. Bodurtha, hereby certify that the documents filed through the ECF system
 will be sent electronically to the registered participants as identified on the Notice of Electronic
 Filing (NEF) and paper copies will be sent to those indicated as nonregistered participants on
 December 23, 2019.

                                                      /s/ Samuel C. Bodurtha
                                                      Samuel C. Bodurtha




                                                  3
                                                                                    1012775\304889830.v1
